IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40333
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                 VERSUS

                         GILBERTO MENDEZ-MUNOZ,

                                                Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:98-CR-835-1
                      --------------------

                            December 9, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gilberto

Mendez-Munoz has filed a motion to withdraw and a brief as required

by Anders v. California, 386 U.S. 738 (1967).             Our independent

review of the brief, the record, and Mendez’s response discloses no

nonfrivolous   issue.      Accordingly,   the    motion   to   withdraw   is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.